PD-1371-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 11/13/2015 4:30:55 PM
                                                                       Accepted 11/16/2015 3:02:30 PM
                                                                                        ABEL ACOSTA
                ga^ttm^ff-f**?!?^^                                       ^r^r.-T-^-'—^'         CLERK
                                     No. PD-1371-15                                           r^

                    IN THE COURT OF CRIMINAL APPEALS                           V 13 - P
                                      OF TEXAS                                 l          £2. This Honorable Court indicated in granting the first extension that "no

   further extensions will be entertained". Counsel respectfully requests that

   this motion be considered.


3. Counsel's staff has conferred with Assistant District Attorney Libby Lange,

   and she does not oppose this motion.

4. Counsel has been reviewing the record and working on the issues for this

   Petition for Discretionary Review. Counsel did not try the case nor prepare

   the appeal.

5. Two of the issues being prepared have a split in the courts of appeals.

6. Undersigned counsel was appointed as a member of the Texas Board of Law

   Examiners and her term started on September 2015. Since September 2015,

   she has been attending meetings, hearings, grading and re-grading law

   exams and preparing 2016 and 2017 law exams. Counsel is honored to be a

   member of this Board. She did not anticipate the considerable amount of

   time that would be needed to complete each task. She has attended meetings

   and hearings on September 10-11, 2015; October 9, 2015; and November

   12-13, 2015. December 11, 2015 will be the last meeting for the year.
   Undersigned Counsel has the following judicial conflicts:

7. Undersigned counsel has an appeal brief due on October 27, 2015 in Wissam

  Allouche v. United States of America, Cause No. 15-50409 in the United

   States Fifth Circuit Court of Appeals.

8. -50409 in the United States Fifth Circuit Court of Appeals.

9. Undersigned counsel is engaged in reaching a global settlement in United

   States of America vs. Neal Kasper, et ah, Cause No. CR-12-413 in the

   United States District Court for the District of New Mexico.   This case is

   certified as complex.

10.Undersigned counsel has prepared and filed, on November 13, 2015, an

   Amended Motion to Dismiss in United States ofAmerica v. Kasper Pro Vac

   Services, LLC, et ah, Cause No. 5:12-CA-00323-HJB in the United States

   District Court for the Western District of Texas, San Antonio Division. A

   status conference concerning attempts to resolve this matter and missing

   attachments was at issue here, on October 19, 2015.

11.Undersigned counsel has been reviewing voluminous discovery in a

   complex case of United States of America vs. Curtis DeBerry, Cause No.

   5:14-CR-00524-XR; a Superseding Indictment was filed on October 7, 2015.

   Hearings have taken place on October 8, 2015 and November 12, 2015.
  Discovery issues continue to be cause for discussion, in-person meetings or

   court hearings.

12.Undersigned counsel is set for trial on November 30, 2015, in State of Texas

   vs. Cathy Gaffney, Cause No. 2015-CR-6794 in the 175th Judicial District
   Court, San Antonio, Bexar County, Texas.

13.Undersigned counsel is set for a writ hearing on December 3, 2015, in Ex

  parte Paulo Cesar Solis, No. 927855-A in the 263rd District Court, Harris

   County, Texas.

14.Undersigned counsel had a docket call on October 13, 2015 in United States

   ofAmerica vs. Jetter Andrew Barker, IV, in the United States District Court

   for the Western District of Texas, Del Rio Division. This case has now been

   reset for trial on January 19, 2016.

15.Undersigned counsel's client turned himself in on an arrest warrant in State

   of Texas vs. Frederick R. Schauer, III, Cause No. 15-9-9548 in the 24th

   Judicial District Court, Jackson County, Edna, Texas, on or about October

   12, 2015. A bond hearing was held on October 15, 2015. Pretrial motions

   have been prepared and filed, and others are still in the process of being

   written.


16.Undersigned counsel was appointed to a federal case of United States of

   America vs. Rene Martinez, Cause No. 5:14-CR-00654(19)-FB on October
     19, 2015.    A detention hearing was scheduled for October 27, 2015.

     Negotiations for attempting resolution are ongoing at this time.

  17.Undersigned counsel is preparing Findings of Fact and Conclusions of Law

     in a Writ of Habeas Corpus proceeding in Ex Parte James R. Hiatt, Cause

     No. 2006-CR-2741-W3 in the 144th Judicial District Court, Bexar County,

     San Antonio, Texas.

     Undersigned counsel has the following professional conflicts:

  18. Undersigned counsel is scheduled to travel to Shanghai, China on

     November 17, 2015, returning on November 22, 2015. She has been invited

     to attend the Global White Collar Crime Institute. Counsel will be attending

      as a representative of the American Bar Association, as the Immediate Past-

      Chair of the Criminal Justice Section.

   19. Undersigned counsel is scheduled to travel to Guantanamo Bay, Cuba on

      December 5, 2015 through December 13, 2015.            She will be the UN

      Observer on behalf of the American Bar Association attending the GTMO

      hearings on December 7-11, 2015.

                            PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully prays

that this Honorable Court grant him an additional thirty (30) days to and including
December 23, 2015 to file his Petition for Discretionary Review and for any other

relief under this Court's supervisory power.

                                          Respectfully submitted:

                                          CYNTHIA E. ORR
                                          Bar No. 15313350
                                          GOLDSTEIN, GOLDSTEIN & HILLEY
                                          310 S. St. Mary's St.
                                          29th Floor Tower Life Building
                                          San Antonio, Texas 78205
                                          210-226-1463
                                          210-226-8367 facsimile


                                          By:     /s/ Cynthia E. Orr
                                                CYNTHIA E. ORR


                                          Attorney for Petitioner,
                                          TERRANCE DEERING BLACK




                         CERTIFICATE OF SERVICE


      I hereby certify that a copy of the above foregoing Second Unopposed

Motion for Extension of Time to File PDR has been served via e-mail through the

E-file, Electronic Filing System, to Assistant District Attorney Libby Lange, on

this the 13th day of November, 2015.

                                       By: Js/Cvnthia E. Orr
                                                CYNTHIA E. ORR